Citation Nr: 1732465	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-23 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a skin disorder, including dermatitis.

5. Entitlement to service connection for diabetes mellitus, type II.

6. Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from September 1965 through March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2009 and August 2010 issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran appeared before the undersigned Veterans Law Judge (VLJ) in a Travel Board hearing.  A transcript is of record.

In a November 2015 decision, the Board remanded the above-listed issues for further development.  That development having been completed, the matter is again before the Board for appellate review.

The issues of entitlement to service connection for a skin disorder, including dermatitis, and entitlement to an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a neck disability etiologically related to his active duty service.

2. The Veteran does not have a back disability etiologically related to his active duty service.

3. The Veteran does not have a left knee disability etiologically related to his active duty service.

4. The Veteran does not have a current diagnosis of diabetes mellitus, type II.


CONCLUSIONS OF LAW

1. The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3. The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

4. The criteria for service connection for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310) were initially provided in the 2011 Statement of the Case and were again provided in the 2012 and 2016 Supplemental Statements of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

Left Knee, Back, and Neck Disabilities

The Veteran claims entitlement to service connection for left knee, back, and neck disabilities.  Specifically, he avers he sustained an injury in combat when an ammo dump he was working in exploded and he was thrown over a two story building.  Service treatment records indicate the Veteran was in combat in 1967.  See Service Treatment Record dated July 1967 (noting the Veteran received injuries to his left foot due to enemy action).  For veterans who engaged in combat with the enemy, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b).  Section 1154(b), however, can be used only to provide factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Thus, the Board turns to the dispositive issue of nexus.

Service treatment records indicate the Veteran complained of back, neck, and knee pain several times while in service.  On his June 1965 entrance examination, the Veteran reported having frequent backaches, and the physician noted his frequent back pain.  However, the Veteran's musculoskeletal examination was normal.  In August 1969, the Veteran complained of severe knee pain from an old knee injury sustained approximately three years prior.  Reports of medical examinations from August 1969 and February 1971 did not indicate the Veteran had any musculoskeletal disorders.  In December 1973, he was diagnosed with a mild lower spine strain.  However, in his 1973 report of medical history, he did not report any musculoskeletal issues.  In March 1975 the Veteran reported left knee pain with no history of trauma.  The medical record noted his knee had a slight spongy feeling when the patella was depressed and some edema around the inferior aspect of the patella.  He was diagnosed with mild sub-patellar bursitis.  Medical examinations conducted in August and November 1975 also showed normal musculoskeletal examinations.  A reenlistment examination from July 1979 noted no spine or lower extremity issues.  The Veteran reported back and shoulder pain in January 1980.  The Veteran's reenlistment examination in April 1985 indicated he reported that his knee popped and hurt while walking; however, the physical examination noted he had no problems with his lower extremities or spine.  On his January 1988 report of medical history for separation, the Veteran reported experiencing recurrent back pain and a trick or locked knee.  The physician noted his recurrent back pain was positional and his knee experienced occasional weakness post-injury in Vietnam.

Medical records do not indicate the Veteran reported back pain until February 2005 when he reported a sore spot on his back that was swollen and painful.  Private medical records report x-rays were taken of the Veteran's left knee, neck, and back in February 2007.  Those x-rays showed his left knee had no fracture, dislocation, or additional bony abnormality and the study was normal.  X-rays of his spine showed mild narrowing at his C6-7 with anterior and posterior spur and mild lumbar spine levoscoliosis with mild degenerative changes; otherwise his spine was negative for any abnormalities.  X-rays taken in July 2008 showed mild osteophyte formation in his left knee.  The Board notes the Veteran was not diagnosed with arthritis in his neck or back until February 2007 and his left knee did not receive a diagnosis until July 2008.  Thus, his disability was not factually shown during service and did not manifest to a compensable degree within one year of separation from service.  There is also no continuity of symptomatology, as the Veteran's medical records do not indicate he complained of symptoms of left knee, neck, or back arthritis until approximately 17 years after service.

The Veteran was afforded a VA examination regarding his left knee, back, and neck disabilities in March 2009.  The examiner opined the etiology of the Veteran's left knee disability could not be determined without resorting to mere speculation as he only had one episode of knee pain and it was diagnosed as bursitis.  The examiner went on to explain that bursitis is often acute and transitory, but may also be chronic and the Veteran did complain of knee symptoms throughout service.  However, without the benefit of medical records immediately following service, a definite etiology could not be determined.  As for the Veteran's neck and back disabilities, the examiner opined it was less likely than not that the Veteran's spine disabilities were related to service because all of his in-service physical examinations noted no spine disabilities and he was in service for approximately 15 years after his back strain in 1973 without any further complaints of back pain or injury.

In November 2011 the RO obtained an addendum opinion regarding the Veteran's left knee, neck, and back disabilities.  The examiner could not determine the etiology of the Veteran's disabilities without resorting to mere speculation.  For the Veteran's left knee, the examiner noted it was unclear whether the physician who conducted his January 1988 separation examination had objective evidence of a knee injury the Veteran sustained in Vietnam, or if the physician was working solely off the Veteran's report of an injury.  She further noted that bursitis is generally an acute condition that resolves without residuals and there is no evidence in the record to indicate the Veteran's diagnosed bursitis did not resolve.  Finally, the examiner noted it was unknown what happened to the Veteran in the reported explosion and whether there was sufficient mechanism of injury to cause arthritis of the left knee, which was minimal at the time of the November 2011 addendum opinion.

As for the Veteran's neck disability, the examiner noted his service treatment records were silent for any complaints of neck pain or injury and it would be speculative to opine whether or not the reported explosion, for which no details were provided, could have caused his neck disability.  Finally, regarding the Veteran's back disability, the examiner noted there was no in-service diagnosis of any chronic spine condition.  See January 2012 clarifying statement.  She noted it was unknown what happened to the Veteran in the explosion and whether there was sufficient mechanism of injury to cause arthritis of the spine years later.

The Veteran continued to seek treatment for his left knee, neck, and back disabilities through both VA and private doctors.  However, no doctor has linked the Veteran's current disabilities to his active duty service.

There is simply no evidence in the record linking the Veteran's current left knee, neck, and back disabilities to his complaints of pain while in service.  While the Board acknowledges the Veteran sustained injuries while in Vietnam, there is no evidence those injuries are etiologically linked to his current disabilities.  All of his in-service physical examinations indicated he had a normal musculoskeletal system, and no physician has attributed his current disabilities to active duty service.

During his March 2015 Board hearing, the Veteran testified that his left knee, neck, and back disabilities were due to the explosion in Vietnam and another incident during which he was standing in the cockpit and the plane took a "hard landing," in addition to other, more minor, incidents.  The Veteran's lay statements and testimony have been considered in this decision.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As the preponderance of the evidence weighs against the Veteran's claims for entitlement to service connection for left knee, neck, and back disabilities, the claims must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Diabetes Mellitus, Type II

The Veteran also claims service connection for diabetes mellitus, type II.  However, the record does not indicate he has a current diagnosis of diabetes.

VA treatment records from June 2009 note the Veteran had diabetes diagnosed in 2008 and it was managed by diet.  Private medical records from April 2008 show the Veteran complained of "rev DM" and he was placed on diet control for diabetes.  His random blood sugar test was 113.  However, the Veteran was afforded a VA examination in March 2009.  The examiner determined the Veteran did not have diabetes because there was no evidence he had two fasting glucoses of 126 or greater or glucose over 200 after two hours on oral glucose tolerance test.  The examiner diagnosed the Veteran with glucose intolerance.  A private medical record from March 2010 indicated he had a random blood sugar test of 124, it does not appear that any other testing was conducted, and "Diabetes" is written in the comments section.  A VA treatment record from August 2015 noted the Veteran had elevated blood sugar with no past medical history of diabetes.  The Board does not find the private physician's diagnosis of diabetes to be persuasive as the only tests conducted were two random blood sugar tests.  Two VA physicians, the June 2009 VA examiner and the August 2015 VA physician, determined the Veteran did not have diabetes.  Thus, the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of diabetes.

As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for diabetes mellitus, type II is denied.





[Continued on Next Page]

ORDER

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for diabetes mellitus, type II is denied


REMAND

In a November 2015 decision, the Board remanded the issue of service connection for a skin condition, to include dermatitis, for further development.  The remand instructions directed the RO to obtain a VA examination in order to determine whether it was at least as likely as not that any currently diagnosed skin condition was incurred in, or was a result of, or otherwise etiologically related to the Veteran's active duty service.

Service treatment records indicate the Veteran complained of a skin rash in November 1973 and his August 1975 physical examination noted he had "skin issues on scalp."  Again, in his November 1975 physical examination, he reported having a skin rash on top of his head and sometimes on his face.  In February 2016, the Veteran was afforded a VA examination for his claimed skin condition.  The examiner opined "there is no objective evidence of the current claimed skin condition onset in military service or shortly after discharge" because records show he was not treated for a skin condition until many years after service.  However, medical treatment records from April 1988, approximately one month after the Veteran separated from active duty, indicate he was treated for purple-red plaques covering his face.  The examiner did not discuss how the Veteran's current skin condition, which manifests as small scaly patches on his face, forearm, and chest, is not related to the face rash he experienced during and shortly after service.

Because the opinion regarding whether any current skin condition had onset or was caused by the Veteran's active service is inadequate, a remand is necessary to obtain an adequate opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Stegall, 11 Vet. App. at 271.

In a March 2016 rating decision, the RO granted an initial disability rating of 70 percent for the Veteran's PTSD.  In October 2011, the Veteran's representative had submitted an appellate brief that only discussed entitlement to a 70 percent rating for the Veteran's PTSD.  The RO interpreted the appellate brief to limit the Veteran's claim for an increased rating.  As such, the RO closed the Veteran's claim for an increased rating for PTSD after granting in increased rating of 70 percent and did not include the issue in the 2016 Supplemental Statement of the Case.  The Court of Appeals for Veterans Claims has stated in AB v. Brown:

"The fact that the veteran's representative expressly discussed the criteria for only a 30% rating does not operate to limit the appeal to that specific question.  Neither the veteran nor his representative ever stated that the veteran sought no more than a 30% rating [sic]."

Further, the Veteran did not limit the scope of his PTSD claim in his VA Form 9.  Although the Veteran did not contest his claim being closed and the representative dropped the issue of an increased rating for PTSD from its June 2017 appellate brief, the Veteran is assumed to seek the maximum benefit available.  See AB v. Brown, 6 Vet. App. 35 (1993).

Since the March 2016 rating decision did not grant the maximum benefit available and the RO incorrectly limited the Veteran's claim based on the October 2011 appellate brief, the claim remains on appeal.  The RO should issue a Supplemental Statement of the case addressing the claim for entitlement for an increased rating for PTSD.


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a Supplemental Statement of the Case in regard to his claim for entitlement to an increased rating for PTSD and allow the Veteran and his representative an appropriate time period for response.

2. Obtain and associate with the claims file all relevant VA treatment records from the Jacksonville VAMC and all associated clinics from August 2015 to the present.

3. Only after the above development is completed, to the extent possible, request an addendum VA medical opinion from a medical professional to address whether it is at least as likely as not (at least 50 percent probability or greater) that the Veteran's current diagnosed skin condition is etiologically related to the skin condition he experienced during and immediately following active duty service.

The entire claims folder and a copy of this REMAND should be reviewed by the examiner.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. After completing the above and any other development deemed necessary, readjudicate the remanded issue of entitlement to service connection for a skin condition.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


